UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6366


CHASTIS NIXON,

                 Plaintiff - Appellant,

          v.

JOHN   DOE,   Superintendent   of   Salisbury   Correctional
Institution; JOHN DOE, II, Superintendent of Alexander
Correctional Institution; GASTON COUNTY MUNICIPALITY; GASTON
COUNTY JAIL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:15-cv-00370-FDW)


Submitted:   July 21, 2016                   Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chastis Ray Gomez Nixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chastis Nixon seeks to appeal the district court’s orders

granting his motion to amend his complaint and dismissing without

prejudice his 42 U.S.C. § 1983 (2012) action for failure to comply

with the court’s order to file an amended complaint.               We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.              Nixon v.

Doe, No. 3:15-cv-00370-FDW (W.D.N.C. Feb. 12, 2016; May 5, 2016).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2